Citation Nr: 0534195	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  00-18-813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for cataracts, 
including secondary to diabetes mellitus.  

3.  Entitlement to service connection for hypertension, 
including due to herbicide exposure and secondary to diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1954 to May 
1964, from October 1964 to October 1967, and from March 1968 
to October 1975.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 2000 decision by 
the RO which, in part, denied service connection for PTSD, 
cataracts, and hypertension (claimed as due to herbicide 
exposure).  The Board remanded the appeal for additional 
development in June 2001.  Subsequent to a May 2004 rating 
decision, which granted service connection for diabetes 
mellitus, the RO adjudicated and denied the veteran's claims 
of service connection for cataracts and hypertension 
secondary to diabetes mellitus.  

In a statement received in July 2004, the veteran raised 
several additional issues, including service connection for 
glaucoma and macular degeneration secondary to his service-
connected diabetes mellitus.  By rating action in March 2005, 
the RO adjudicated and denied all of the additional claims 
except for glaucoma secondary to diabetes mellitus.  The 
veteran was notified of this decision and did not appeal.  
Accordingly, these issues are not in appellate status and 
will not be addressed in this decision.  However, as to the 
claim of service connection for glaucoma secondary to 
diabetes mellitus, this issue has not been adjudicated and is 
referred to the RO for appropriate action.  

The Board notes that the record indicates that the issue of 
service connection for cataracts secondary to radiation 
exposure recently raised by the representative is being 
developed separately by the RO and is not presently before 
the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

3.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
his period of active service.  

5.  The veteran's cataracts were not present in service or 
until many years thereafter, and there is no competent 
evidence that his cataracts are causally or etiologically 
related to, or aggravated by the service-connected diabetes 
mellitus.  

6.  The veteran did not manifest hypertension in service or 
within one year following separation from service, and there 
is no competent medical evidence that any current 
hypertension is related to exposure to herbicide agents, or 
proximately due to or the result of, or aggravated by his 
service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2004); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2005).  

2.  The veteran's cataracts are not due to disease or injury 
which was incurred in or aggravated by service, and is not 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137, 5102, 5103, 5103A, 5106, 5107, 7104 (West 2002 & Supp. 
2004); 38 C.F.R. §§ 3.159, 3.303(c), 3.304, 3.309, 3.310 
(2005).  

3.  The veteran's hypertension is not due to disease or 
injury which was incurred in or aggravated by service; may 
not be presumed to have been incurred as a result of 
herbicide exposure, and is not proximately due to or the 
result of the service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5102, 5103, 
5103A, 5106, 5107, 7104 (West 2002 & Supp. 2004); 38 C.F.R. 
§§ 3.159, 3.303(c), 3.304, 3.307, 3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is 
applicable to this appeal.  The Act and implementing 
regulations provides, in part, that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in June 1999.  The Board 
concludes that information and discussion as contained in the 
February 2000 rating decision, the statement of the case 
issued in July 2000, the March and June 2004, and March 2005 
supplemental statements of the case (SSOC), the June 2001 
Board remand, and in letters sent to the veteran in September 
1999, September 2001, and November 2004 have provided him 
with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him of 
his responsibility to submit evidence showing a relationship 
between his claimed disabilities and service or a service-
connected disability; of what evidence was necessary to 
substantiate the claims for service connection; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was also afforded an opportunity to 
testify at a personal hearing, but declined.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how the claim was still deficient.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims and is familiar 
with the law and regulations pertaining to the claims.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  The Board 
notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA.  

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred 
inservice.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2005).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

Service connection may also be granted for cardiovascular-
renal disease, including hypertension, if manifested to a 
compensable degree within one year of separation from service 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  Evidence which may be 
considered in rebuttal of service incurrence of a disease 
listed in 38 C.F.R. § 3.309 will be any evidence of a nature 
usually accepted as competent to indicate the time of 
existence or inception of disease.  38 C.F.R. § 3.309(d) 
(2005).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii)(2005).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), manifested to a degree of 
10 percent at any time after service shall be service 
connected, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  For chloracne or 
other acneform disease consistent with chloracne, the disease 
must be manifest to a degree of 10 percent or more within a 
year after the last date of exposure.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2005).  



PTSD

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2005); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 59 (1990).  The Board may not base 
a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis 
of independent medical evidence in the record or adequate 
quotation from recognized medical treatises.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  Id.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborate his testimony or statements.  Zarycki, 6 Vet. 
App. at 98.  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the claim 
consists of a diagnosis of PTSD by a VA physician who did not 
review the claims file, and the veteran's assertions that he 
was exposed to combat action during service.  However, the 
diagnosis was based entirely on the veteran's self-described 
history of events in service, and not on any independently 
verifiable evidence, including the service medical records 
and service personnel records.  The physician did not offer 
any discussion or analysis for her conclusions other than by 
way of reference to the veteran's description of his 
experiences in Vietnam and his current symptoms.  

The veteran was asked on several occasions to provide 
detailed information concerning those incidents in service 
which he believed were the cause of his current psychiatric 
problems so that VA could attempt to verify his stressors 
through appropriate channels.  While he provided some 
information concerning the unit and place where he was 
assigned in Vietnam and a couple of incidents involving 
mortar attacks, he did not provide any specific information 
which could be verified through the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR).  Nonetheless, his 
claimed stressors and a copy of his service personnel records 
were forwarded to the USASCRUR.  A response from that 
organization in April 2003 included a brief description of 
the veteran's unit history and combat actions, but did not 
confirm any of his claimed stressor incidents.  

The veteran's personnel records show that he worked in food 
service, primarily as a cook, and that he served in Vietnam 
from March 1968 to March 1969.  The veteran was not 
authorized to wear the Combat Infantry Badge and did not 
receive any awards or decorations denoting combat.  His 
service medical records showed no complaints, findings, or 
diagnosis referable to any psychiatric problems during 
service.  

The Board notes that while the veteran asserted in his 
substantive appeal, received in July 2000, that he also 
operated acquisition radar as an on-the-job operator while in 
Vietnam because he wanted to get out of food service, his 
service personnel records showed that he worked in food 
service for all of his 20 plus years of military service.  
The records do not show any training or secondary duty 
assignments outside of food service.  The Board finds that 
his assignment as a cook makes it unlikely that he would be 
sent out on regular convoys, and his allegations of combat 
action reported to the VA psychiatrist is not consistent with 
the circumstances or conditions of his service.  Overall, the 
Board finds that the veteran was not in combat in Vietnam and 
that his assertions concerning the claimed stressors are not 
credible.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept the veteran's uncorroborated 
accounts of alleged stressors during service, nor is the 
Board required to accept the unsubstantiated opinion that 
alleged PTSD had its origins in service.  This is 
particularly true where there has been a considerable passage 
of time between punitive stressful events recounted by a 
veteran and the onset of alleged PTSD.  Wood v. Derwinski, 
1 Vet. App. 190, 192 (1991), reconsidered, 1 Vet. App. 406 
(1991).  Similarly, the veteran's lay testimony regarding his 
claimed stressors is insufficient, standing alone, to 
establish service connection.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he is unable to provide detailed 
information which could be used to attempt verification of 
alleged stressors.  Without such information, there is 
nothing the VA can do to assist with verification of 
stressors.  The duty to assist is not a one-way street.  
Wood, supra.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a layperson, is not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable inservice stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  

Cataracts 

The service medical records are negative for any complaints, 
symptoms, abnormalities, or diagnosis referable to any eye 
disorder or cataracts.  The veteran made no mention of any 
eye problems or cataracts on his original application for VA 
compensation benefits in April 1989, or when examined by VA 
in September 1989.  Service department records for treatment 
from 1986 to 1988 are also negative for any complaints, 
abnormalities, or diagnosis of cataracts.  In fact, a report 
for hospitalization at Ft. Leonard Wood in February 1986 
showed his pupils were equal, round, regular and reacted to 
light and accommodation, discs were sharp, and there was no 
nicking.  The first evidence of cataracts was noted on a 
service department ophthalmology progress note in December 
1996.  A diagnosis of early nuclear sclerotic cataracts was 
noted on VA examination in October 1999.  

Notwithstanding that there was no evidence of cataracts in 
service or until some 21 years after discharge from service, 
the Board remanded the appeal to the RO in June 2001, in 
part, for a VA examination to determine the etiology of the 
veteran's cataracts.  

On VA eye examination in February 2004, the examiner noted 
that the veteran's medical history, including significant 
heart disease and hypertension for many years and that he was 
recently diagnosed with diabetes mellitus only a year 
earlier.  The diagnoses included open angle glaucoma with 
submaximal intraocular pressure, early nuclear sclerotic 
cataracts, bilaterally, and mild age-related macular 
degeneration, bilaterally.  The examiner opined that the 
veteran's glaucoma, early cataracts, and macular degeneration 
were related to the normal aging process or to other 
incidental eye disease and was not related to service or to 
his diabetes mellitus.  He also noted that there was no 
evidence of diabetic retinopathy related to his diabetes 
mellitus.  

While the veteran believes that his cataracts are related to 
service or to his diabetes mellitus, he has not presented any 
competent medical evidence to support his assertions.  The 
veteran, as a layman, is not competent to provide an opinion 
regarding medical causation or the etiological relationship 
between any current eye problems and his service or to a 
service-connected disability.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Moreover, the evidentiary record includes an opinion by a VA 
physician to the effect that his cataracts are related to the 
normal aging process and not to military service or to the 
service-connected diabetes mellitus.  The physician reviewed 
the claims file and provided a detailed description of the 
veteran's medical history, including all relevant clinical 
and diagnostic findings.  The Board finds the medical opinion 
persuasive as it was based on a longitudinal review of the 
entire record.  Moreover, the veteran has presented no 
competent evidence to dispute this opinion.  

Inasmuch as there is no evidence of cataracts in service, and 
no competent medical evidence relating any current disability 
to military service or to the service-connected diabetes 
mellitus, the Board finds no basis to grant service 
connection.  Accordingly, the appeal is denied.  

Hypertension

Concerning the veteran's claim of service connection for 
hypertension secondary to exposure to herbicides, it is clear 
that the disability is not listed among those subject to 
presumptive service connection.  Thus, presumptive service 
connection for hypertension due to herbicide exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997); Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds Brock v. 
Gober, 222 F.3d 988 (Fed. Cir. 2000).  

As noted above, direct service connection requires competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

The service medical records are negative for any complaints, 
treatment, abnormalities, or diagnoses referable to any 
cardiovascular disorder, including hypertension.  

The first evidence of any cardiovascular problem was noted on 
a service department medical record in 1986.  At that time, 
the veteran was admitted to Ft. Leonard Wood for respiratory 
problems.  The records showed a prior negative treadmill 
stress test in 1982.  The diagnoses included hypertension.  

A summary report from the same facility in November 1987 
indicated that the veteran was admitted for possible 
cardiovascular disease.  The report noted that there was no 
known history of heart disease until approximately four years 
prior to admission when the veteran developed syncopal 
episodes.  Subsequent diagnostic studies in December 1988 
confirmed coronary artery disease.  

Subsequent to a Board remand in June 2001, the veteran was 
examined by VA to determine the etiology of his hypertension.  
On VA examination for hypertension in June 2003, the examiner 
indicated that the claims file was reviewed and included a 
description of the veteran's medical history.  The examiner 
noted that the veteran was first diagnosed with hypertension 
around 1983, that he was started on medication in 1986, and 
that it was well controlled.  He noted that there was no 
evidence of hypertension or any elevated blood pressure 
readings in service and opined that his hypertension was not 
related to military service.  

In April 2004, the same VA physician opined that the 
veteran's hypertension and coronary artery disease were 
present long before the onset of his diabetes and that they 
were not related to diabetes mellitus.  

Although the veteran contends that his hypertension was 
initially manifested in service, his service medical records 
are silent for any treatment or diagnosis of hypertension in 
service and there is no evidence of hypertension until many 
years after service.  The first objective evidence of 
hypertension was in 1986, more than nine years after his 
discharge from service.  The veteran's hypertension is well 
controlled with medication and is not shown to have increased 
in severity since the onset of his diabetes mellitus.  Thus, 
there is no reasonable basis to find that his hypertension is 
being aggravated by the service-connected diabetes mellitus.  
Furthermore, the veteran has presented no competent medical 
evidence relating his hypertension to military service or to 
his service-connected diabetes mellitus.  

The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu, 2 Vet. App. 492 (1992).  
See also Franzen v. Brown, 9 Vet. App. 235 (1996).  Inasmuch 
as there is no evidence of hypertension in service or within 
one year of discharge from service, and no competent medical 
evidence relating his current hypertension to military 
service or to a service-connected disability, there is no 
basis to grant service connection.  




ORDER

Service connection for PTSD is denied.  

Service connection for cataracts, including secondary 
diabetes mellitus, is denied.  

Service connection for hypertension, including due to 
herbicide exposure and secondary to diabetes mellitus, is 
denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


